Case: 18-11128       Document: 00515000726        Page: 1    Date Filed: 06/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                     United States Court of Appeals

                                      No. 18-11128
                                                                              Fifth Circuit

                                                                            FILED
                                    Summary Calendar                    June 18, 2019
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk


                                                 Plaintiff-Appellee

v.

TIMOTHY J. WEIRICH,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:11-CR-204-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Timothy Weirich appeals the 18-month sentence that the district court
imposed upon the revocation of his supervised release, which is above the range
of four to ten months indicated by the Federal Sentencing Guidelines. Weirich
challenges     the     revocation    sentence    as    procedurally       erroneous              and
substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11128     Document: 00515000726     Page: 2   Date Filed: 06/18/2019


                                  No. 18-11128

      We review Weirich’s preserved challenges, that the court failed to
explain the above-range sentence, failed to address his mitigation mental
health factor, and failed to impose a substantively reasonable sentence, under
the plainly unreasonable standard. See United States v. Warren, 720 F.3d 321,
326 (5th Cir. 2013). Accordingly, we must first “ensure that the district court
committed no significant procedural error, such as failing to consider the §
3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing
to adequately explain the chosen sentence, including failing to explain a
deviation from the Guidelines range.” United States v. Kippers, 685 F.3d 491,
497 (5th Cir. 2012) (internal quotation marks omitted).          As to Weirich’s
unpreserved argument that the district court failed to consider the appropriate
statutory sentencing factors, we review for plain error. See id.
      There is no showing of any procedural error. The district court explicitly
considered several appropriate factors under 18 U.S.C. § 3553(a). See United
States v. Miller, 634 F.3d 841, 843-44 (5th Cir. 2011). These factors include
the aim of deterring Weirich from future criminal behavior and the need to
protect the public. Sentencing courts need not explicitly state every factor they
have considered, and may implicitly consider some factors. See Kippers, 685
F.3d at 498. Further, there is no indication that any impermissible factor was
a dominant reason for the sentence or that the district court ignored any
appropriate factor, including Weirich’s claim of a mitigating mental health
factor. See United States v. Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015); Miller,
634 F.3d at 844. Also, the district court adequately explained the above-
Guidelines sentence, referring specifically to the goals of deterrence and




                                        2
    Case: 18-11128     Document: 00515000726     Page: 3   Date Filed: 06/18/2019


                                  No. 18-11128

protection of the public. See United States v. Fraga, 704 F.3d 432, 437-39 (5th
Cir. 2013); United States v. Whitelaw, 580 F.3d 256, 261-62 (5th Cir. 2009).
      Finally, the district court did not give improper weight to any factor and
did not clearly err in its balancing of the sentencing factors. See Gall v. United
States, 552 U.S. 38, 51 (2007); Warren, 720 F.3d at 332. Thus, there is no
showing that the district court abused its discretion or that the sentence it
imposed was substantively unreasonable. See Miller, 634 F.3d at 843.
      For these reasons, the judgment of the district court is AFFIRMED.




                                        3